Citation Nr: 9929872	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-32 950A	)	DATE
	)
	)


THE ISSUE

Whether a decision of August 29, 1997, by the Board of 
Veterans' Appeals, denying entitlement to service connection 
for the cause of the veteran's death, should be revised or 
reversed on the grounds of clear and unmistakable error.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran, who served on active duty from January 1962 to 
January 1982, died on October [redacted], 1990.  The moving 
party is the veteran's surviving spouse. 

By a decision entered on August 29, 1997, the Board of 
Veterans' Appeals (Board) 


denied entitlement of the moving party to service connection 
for the cause of the veteran's death.  In a Department of 
Veterans Affairs (VA) Form 21-4138, Statement in Support of 
Claim, received by the Board in October 1997, the moving 
party sought reconsideration of the Board's decision of 
August 1997, noting as well clear and unmistakable error 
(CUE) and actions which were deemed to be needed at that 
point in time.  By correspondence, dated in February 1998, 
the Board denied the moving party's motion for 
reconsideration and advised the moving party that, pursuant 
to an opinion from the VA's Acting General Counsel, her 
motion for reconsideration may be construed as a request for 
revision of the prior Board decision on the grounds of CUE 
and that VA had not yet published final regulations 
implementing Public Law 105-111 for revision of prior Board 
decisions on the basis of CUE.  In April and May 1999, the 
Board again wrote to the moving party, advising her that 
final CUE regulations had been published in the Federal 
Register on January 13, 1999, and that such regulations did 
not permit a motion for reconsideration to be considered a 
motion for review of a Board decision on the basis of CUE.  
See 38 C.F.R. § 20.1404(e) (1999).  In order to process the 
claim for CUE, the Board instructed the moving party that a 
specific request for CUE consideration was needed, which the 
moving party provided to the Board in June 1999.  


FINDING OF FACT

The moving party has failed to set forth a claim of CUE of 
fact or law in the Board's decision of August 29, 1997, 
denying entitlement to service connection for the cause of 
the veteran's death.



CONCLUSION OF LAW

The criteria for the revision or reversal of the decision of 
the Board entered on August 29, 1997, denying entitlement to 
service connection for the cause of the veteran's death, have 
not been met.  38 U.S.C.A. § 7111 (West Supp. 1998); 38 
C.F.R. §§ 20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A decision by the Board is subject to revision on the grounds 
of CUE.  38 U.S.C.A. § 7111(a).  If evidence establishes the 
error, the prior decision shall be reversed or revised.  Id.  
To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  
38 C.F.R. § 20.1403(c).  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be CUE.  Id.  

CUE is a very specific and rare kind of error.  38 C.F.R. 
§ 20.1403(a).  It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time, were 
incorrectly applied.  Id.; see also Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  Examples of that which is not CUE 
include a medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision, or the failure of 
the Secretary of Veterans Affairs to fulfill his duty-to-
assist obligation.  38 C.F.R. § 20.1404(d).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b).

In the case at hand, it is evident that the moving party has 
failed to plead properly a claim of CUE in the Board's 
decision of August 1997.  Her statement of October 1997, 
requesting reconsideration of the August 1997 decision, 
cannot by regulation be considered a motion for review of 
that decision on the basis of CUE, notwithstanding the 
information communicated to her by Board personnel prior to 
the promulgation of the regulation in question, 38 C.F.R. 
§ 20.1404(e).  However, the moving party in her October 1997 
statement also noted the following as part of or along with 
her request for reconsideration:

Clear & unmistakable error.

V.A. should request the military to examine the 
body to verify (that the) autopsy had been 
performed due to the many discrepancies (emphasis 
in original) on the claimed autopsy.

X-rays taken on Oct 9, 1990 by Womack in widow's 
possession should be requested by VA to determine 
extent of cancer.  Obviously missed on autopsy.

The moving party's only other communication with the Board 
was received in June 1999, when in responding to the Board's 
letters of April and May 1999, she indicated that she wished 
to continue her CUE claim, but without further elaboration.  

The moving party has failed to set forth clearly and 
specifically the alleged clear and unmistakable error or 
errors of fact and/or law in the Board's decision of August 
29, 1997, contrary to the requirements of 38 C.F.R. 
§ 20.1404(b).  She likewise has failed to outline the legal 
or factual basis for any allegations of CUE and why the 
result would have been manifestly different but for the 
alleged error.  It is noted that non-specific allegations of 
a failure to follow regulations or failure to give due 
process, or any other general, non-specific allegations of 
error, are insufficient to satisfy the pleading requirements, 
and motions with such non-specific allegations shall be 
denied.  Id.  

Neither the October 1997 statement, nor the statement 
received by the Board in June 1999, nor any other 
communication from the moving party, sets forth allegations 
of CUE in the Board's August 1997 decision which satisfy the 
pleading requirements of 38 C.F.R. § 20.1404(b).  Those 
references in her October 1997 statement as to actions to be 
undertaken by VA, including possibly the Board, are 
prospective, based on her use of the auxiliary verb, should, 
and cannot reasonably be viewed as an identification of 
claimed error or errors on the part of the Board in its 
August 1997 decision.  Implicit in those requests is the 
moving party's belief that further evidentiary development is 
now needed as a prelude to a grant of entitlement to service 
connection for the cause of the veteran's death, but she 
therein in no way assigns error based on any purported 
failure of the Board to undertake those actions prior to 
entry of its final decision in August 1997.  

Parenthetically, the Board notes that, pursuant to the 
testimony of the moving party at a Board hearing in October 
1993 to the effect that she intended to have the veteran's 
body exhumed and autopsied in order to establish that his 
death was due to cancer caused by inservice Agent Orange 
exposure, a remand was effected by the Board in March 1994 to 
obtain any data which might have resulted.  While additional 
medical reports were added to the record by virtue of the 
remand, no information was received prior to entry of the 
Board's decision in August 1997 as to the desired exhumation 
or second autopsy.  Moreover, even assuming for the sake of 
argument that the moving party had alleged that the Board in 
August 1997 had failed to develop all pertinent facts, any 
failure by VA in terms of meeting its duty-to-assist 
obligation cannot constitute CUE under 38 C.F.R. 
§ 20.1403(d)(2); see Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994).  

Based on the foregoing, it is concluded that the moving party 
has failed to comply with the pleading requirements for a 
claim of CUE in the Board's decision of August 1997, and, as 
such, denial of the motion is in order.  38 C.F.R. § 1404(b); 
see Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The motion for revision or reversal of the Board's decision 
of August 29, 1997, denying entitlement to service connection 
for the cause of the veteran's death, is denied.



		
	R. F. WILLIAMS
Member, Board of Veterans' Appeals


 


